Citation Nr: 1721511	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-32 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to May 2004, December 2005 to November 2006, and May 2008 to June 2009.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2015 Travel Board hearing and a transcript of the hearing has been associated with the claims file.  

In August 2015, the Board denied the PTSD claim and remanded the lumbar spine claim.  Thereafter, the Veteran appealed the PTSD claim to the Veterans Claims Court.  In March 2016, the Court Clerk granted a Joint Motion for Remand (JMR).  Most recently, the PTSD claim was remanded by the Board in July 2016 for additional development.  However, further development is necessary regarding the claims on appeal, and additional remand is warranted.  

While the lumbar spine claim has not been formally recertified to the Board following the August 2015 Board remand, the Board retains jurisdiction to properly address the claim.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 19.35, 20.203 (2016).  As such, the claims on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify him if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is warranted to conduct additional development regarding the claims on appeal, including current examinations and obtaining any outstanding relevant psychiatric treatment records.  Specifically, in March 2017, the Veteran asserted that his PTSD symptoms had worsened since his last examination.  Further, an additional attempt should be made to obtain records from the Vet Center in Queens, New York.  Finally, while he most recently underwent a lumbar examination in January 2016, the examiner noted that range of motion testing was inconsistent with MRI findings but treatment records also limited range of motion of the thoracolumbar spine and whether radiculopathy is also present.  As such, an additional examination should be undertaken.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associated with the claims file all relevant treatment records from the Vet Center in Queens, New York, including clarification of the October 2016 response which documents multiple visits, despite lack of an intake/assessment.  All efforts to obtain these records must be properly documented and associated with the claims file, unless and until the AOJ determines that outstanding records do not exist or that further efforts to obtain those records would be futile.  

2.  Schedule the Veteran for an examination to assess the current severity, manifestations, and functional effects of his PTSD.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  A detailed examination report must be provided, in addition to a complete rationale for any opinion rendered.  

3.  Schedule the Veteran for an examination in order to assess the current severity, manifestations, and functional effects of his lumbar spine disability.  The entire claims file should be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  A detailed examination report must be provided, in addition to a complete rationale for any opinion rendered.  

Range of motion testing must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, regarding range of motion, the examiner must specifically consider, discuss, and reconcile as necessary, the range of motion findings of record which document forward flexion of the thoracolumbar spine to 30 degrees or less.  

The examiner must also identify any objective neurological abnormalities associated with the Veteran's service-connected lumbar spine disability, to include discussion and clarification regarding the references to lumbar radiculopathy within the record.  If any associated neurologic impairment is found, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis, or neuralgia is mild, moderate, moderately severe, or severe.  

4.  After completing the above, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond before returning the matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




